VICKERY, P. J.
Epitomized Opinion
The defendant was convicted in the Municipal Court of Cleveland for violating the speed ordinance. He was fined $25 and costs, and sentenced to 5 days in the workhouse. Motions for a new trial and in arrest of judgment were filed by the defendant, but overruled. Error was prosecuted upon the ground that the City ordinance relating to speed was unconstitutional, as the penalty provided thereunder was different from the penalty provided in the state statute. Held:
1. Where the individual can obey both the State and Municipal authorities at the same time, there is no conflict between them.
2. As G. C. 12603 is not exclusive in that it prevents a municipality from passing an ordinance upon the same subject, the ordinance of Cleveland regulating speed is not in conflict with the state statute where the two laws are identical except as to the extent of the penalty.